DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s)33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For claim 33, the occurrence of “wherein at least one of the packets is a PUT command” is not supported, nor does there appear to be a written description of the claim limitation in the specification as filed.  Paragraph 0037 of the specification is the only paragraph that recites a PUT command which states “With aggregation, the opportunity exists to simplify and speed up the software interface to the network. Software could write directly to an aggregation queue with the minimum information needed for the operation. For example, a short remote PUT command could consist of only an address and data” which describes the PUT command as the software command to write to an aggregation queue and not the packet as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 – 7, 10 – 13, 16 – 20, 22 – 25, 28, 32, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 2004/0264472 A1; hereinafter “Oliver”) in view of Hassan et al. (US 2011/0019557 A1; hereinafter “Hassan”).
For claim 1, Oliver teaches memory (see paragraph 0014; network node where it is known to include a memory); circuitry to (see paragraph 0016): allocate an Ethernet transmit queue, the Ethernet transmit queue to temporarily store packets that are to be sent to a common destination remote Ethernet host via an Ethernet network, the packets having a respective packet header and respective packet payload (see paragraph 0018; ATM virtual circuits, SONET, and Ethernet; see paragraph 0020; the classification function may examine a packets source address and destination address; see paragraph 0021; packets may be further edited by removing header and layer encapsulation that are not needed during transmission through the system; see paragraph 0022; The mapping element 216 examines each packet and determines which one of a plurality of queues the packet belongs based on the flow bundle to which the packet has been classified. The packet is then queued into the appropriate queue to await transmission to a next destination through the switch fabric. All packets in a queue belong the same flow bundle. Therefore, packets of a queue have a common destination and common path through the network and see paragraph 0024; encapsulation element 220 transforms the scheduled packets into uniform size frames by aggregating small packets and segmenting large packets.  The size of the frame may be determined by the Message Transfer Unit (MTU) of the switch fabric technology used in the system; small packets in an Ethernet network are queued with a common destination and the small packets are aggregated and sent through the switch fabric for processing); monitor a level of the Ethernet transmit queue (see paragraph 0022; the scheduler uses various information to schedule packets from the queues, this information my include 
For claim 2, Oliver teaches wherein a size of one of the two or more packets is less than half the size of the coalesced packet (see paragraph 0024; After the packets have been dequeued and scheduled for transmission, the scheduler 218 sends the packets to the encapsulation element 220. The encapsulation element 220 transforms the scheduled packets into uniform size frames by aggregating small packets and segmenting large packets. The size of the frame may be determined by the Message Transfer Unit (MTU) of the switch fabric technology used in the system. Small packets may be merged together using multiplexing; multiple small packets are merged into a frame and therefore the packet would have less than half the size of the frame).
For claim 4, Oliver teaches wherein the queue is part of a finite set of queues and each queue in the finite set of queues is associated with a unique destination (see paragraph 0024; mapping element 216 examines each packet and determines which one of a plurality of queues the packet belongs based on the flow bundle to which the packet has been classified. The packet is then queued into the appropriate queue to await transmission to a next destination through the switch fabric. All packets in a queue belong the same flow bundle. Therefore, packets of a queue have a common destination and common path through the network).
For claim 5, Oliver teaches wherein the coalesced packet is a high-performance computing fabric network Ethernet packet (see paragraph 0018; ATM virtual circuits, SONET, and Ethernet and see paragraph 0025; frame consistent with the switch fabric technology).
For claim 6, Oliver teaches allocate an Ethernet transmit queue, the Ethernet transmit queue  to temporarily store packets that are to be sent to a common destination remote Ethernet host via an Ethernet network, the packets having a respective packet header and respective payload (see 
For claim 7, Oliver teaches wherein the coalesced packet is a network packet (see paragraph 0024; packet on a network).
For claim 10, Oliver teaches wherein the common destination is a network switch (see paragraph 0027; frame is received at the switch).
For claim 11, Oliver teaches wherein the coalesced packet is a high-performance computing fabric network packet (see paragraph 0025; frame consistent with the switch fabric technology).

For claim 13, Oliver teaches memory (see paragraph 0014; network node where it is known to include a memory); circuitry to (see paragraph 0016): allocate an Ethernet transmit queue, the Ethernet transmit queue to temporarily store packets that are to be sent to a common destination remote Ethernet host via an Ethernet network, the packets having a respective packet header and respective packet payload (see paragraph 0018; ATM virtual circuits, SONET, and Ethernet; see paragraph 0020; the classification function may examine a packets source address and destination address; see paragraph 0021; packets may be further edited by removing header and layer encapsulation that are not needed during transmission through the system; see paragraph 0022; The mapping element 216 examines each packet and determines which one of a plurality of queues the packet belongs based on the flow bundle to which the packet has been classified. The packet is then queued into the appropriate queue to await transmission to a next destination through the switch fabric. All packets in a queue belong the same flow bundle. Therefore, packets of a queue have a common destination and common path through the network and see paragraph 0024; encapsulation element 220 transforms the scheduled packets into uniform size frames by aggregating small packets and segmenting large packets.  The size of the frame may be determined by the Message Transfer Unit (MTU) of the switch fabric technology used in the system; small packets in an Ethernet network are queued with a common destination and the small packets are aggregated and sent through the switch fabric for processing); means for monitoring a level of the Ethernet transmit queue (see paragraph 0022; the scheduler uses various information to schedule packets from the queues, this information my include occupancy statistics, flowspec information configured via an administrative 

For claim 17, Oliver teaches wherein the common destination is a network switch (see paragraph 0027; frame is received at the switch).
For claim 18, Oliver teaches wherein the packets are a high-performance computing fabric network packet (see paragraph 0025; frame consistent with the switch fabric technology).
For claim 19, Oliver teaches memory (see paragraph 0014; network node where it is known to include a memory); circuitry to (see paragraph 0016): allocate an Ethernet transmit queue, the Ethernet transmit queue to temporarily store packets that are to be sent to a common destination 
For claim 20, Oliver teaches wherein a size of one of the packets is less than half the size of the coalesced packet (see paragraph 0024; After the packets have been dequeued and scheduled for transmission, the scheduler 218 sends the packets to the encapsulation element 220. The encapsulation element 220 transforms the scheduled packets into uniform size frames by aggregating small packets and segmenting large packets. The size of the frame may be determined by the Message Transfer Unit (MTU) of the switch fabric technology used in the 
For claim 22, Oliver teaches coalesce the packets into a coalesced packet (see paragraph 0024; The encapsulation element 220 transforms the scheduled packets into uniform size frames by aggregating small packets); and communicate the coalesced packet to the common destination (see paragraph 0025; sending the frame).  Oliver does not explicit teaches determine that the predetermined amount of time has passed before the level of the queue reaches a threshold.  Hassan from the field of communications  similar to that of Oliver teaches application or operating system components generate data packets for transmission, those packet may be captured and assembled into a frame (see paragraph 0013; where packets from application and operating systems would flow randomly) and latency may be controlled, for example, through a time parameter indicating the amount of time a packet will remain in a queue before triggering transmission of the queued data, regardless of whether the frame meets a size parameter (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have random packets and a time parameter trigger for the aggregation of packets as taught by Hassan into the system of Oliver.  The motivation for doing this is to provide for an efficient system to meet latency QoS.
For claim 23, Oliver teaches wherein the common destination is a network switch (see paragraph 0027; frame is received at the switch).
For claim 24, Oliver teaches wherein the coalesced packet is a high-performance computing fabric network packet (see paragraph 0025; frame consistent with the switch fabric technology).
For claim 25, Oliver teaches wherein the system is part of a data center (see paragraphs 0028 – 0029 and figure 4; switching nodes in a network).

For claim 32, Oliver teaches all of the claimed subject matter with the exception of wherein a header portion of the coalesced packet includes a network header and a payload portion of the coalesced packet includes a header for each of the packets with a header portion and a payload portion for each of the packets. Hassan from the field of communications similar to that of Oliver teaches individual MSDU's may be destined for separate endpoints, though the entire frame is sent to one wireless access point. As illustrated by frame 160 in FIG. 1D, each MSDU 110-1 to 110-N has a corresponding MAC header 105-1 to 105-N, which identifies the end point for that data. This collection of data units is wrapped with a radio preamble 101, radio header 103 and frame check sequence (FCS) 107. Because a separate MAC header 105-1 to 105-N is included for each MSDU, an access point receiving frame 160 can forward each MSDU to a different destination (see paragraph 0010).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have a radio header (network header) and separate header for each data unit as that by Hassan into the system of Oliver.  The motivation for dong this is to provide for an efficient system where each data unit can be easily forward to the separate endpoints.  
For claim 34, Oliver teaches wherein the common destination is not a final destination of at least a plurality of the packets (see paragraph 0027; The decapsulation function 210 decapsulates the frame into the original one or more packets. The packets are then sent back to the switch 104 to be forwarded locally or externally. For example, the switch may send the 
For claim 35, Oliver and Hassan does not explicitly teach wherein the queue has a queue depth of thirty-two (32) bytes.  However, it would have been obvious to one skilled in the art to set the queue sizes to any size including 32 bytes as any size of the buffer chosen would yield a reasonable and predictable result.

Claim Rejections - 35 USC § 103
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver and Hassan as applied to claim(s) 1 above, and further in view of Singh et al. (US 2009/0323611 A1; hereinafter “Singh”).
For claim 33, Oliver and Hassan teaches all of the claimed subject matter with the exception of wherein at least one of the random access packets is a PUT command.  However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the random access packet of Oliver and Hassan be a command such as a PUT command.  Singh from the field of communications similar to that of Oliver and Hassan discloses that a packetization module (not shown) which puts the data and/or command messages into the form of one or more data packets (see paragraph 0024).  Therefore, as shown by Singh a packet can be a command message and would have been obvious to one skilled in the art before the effective filing date to have the command message of a packet be a PUT command or any other command as such would yield a reasonable and predictable result. 

Response to Arguments
Applicant's arguments filed March 09, 2021 have been fully considered but they are not persuasive. 
In response to the applicant arguments, in particular that the amendment address the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; the examiner respectfully disagrees.  The claim recites that “the packet is a PUT command”; however, Paragraph 0037 of the specification ,the only paragraph that recites a PUT command, states “With aggregation, the opportunity exists to simplify and speed up the software interface to the network. Software could write directly to an aggregation queue with the minimum information needed for the operation. For example, a short remote PUT command could consist of only an address and data” does not show that the PUT command is the packet as required by the claim and rather it is a command that consist of only an address and data and further does not make any correlation to the PUT command being the packet.
In response to the applicant argument, in particular that the Ethernet transmit queue as claimed; the examiner respectfully disagrees.  Oliver teaches mapping element 216 examines each packet and determines which one of a plurality of queues the packet belongs based on the flow bundle to which the packet has been classified. The packet is then queued into the appropriate queue to await transmission to a next destination through the switch fabric. All packets in a queue belong the same flow bundle. Therefore, packets of a queue have a common destination and common path through the network (see paragraph 0021); encapsulation element 220 transforms the scheduled packets into uniform size frames by aggregating small packets and segmenting large packets.  The size of the frame may be determined by the Message Transfer Unit (MTU) of the switch fabric technology used in the system (see paragraph 0024) and  Different switch . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/GARY MUI/Primary Examiner, Art Unit 2464